                          UNITED STATES DISTRICT COURT

                             DISTRICT OF SOUTH DAKOTA

                                    WESTERN DIVISION


UNITED STATES OF AMERICA,                                 CR. 19-50085-JLV

                       Plaintiff,
                                                                ORDER
    vs.

DOREEN BROWN,

                       Defendant.


        The defense noticed Dr. Karla Fischer as an expert witness in the above-

captioned case. (Docket 32). The government filed an objection to

Dr. Fischer’s testimony as an expert witness. (Docket 36). At the pretrial

conference, the court determined a Daubert1 hearing was necessary to

establish: (1) whether Dr. Fischer is qualified to testify as an expert witness;

and (2) if so, the scope of admissibility concerning Dr. Fischer’s opinions.

(Docket 47).

   I.      Dr. Fischer is a Qualified Expert Witness

        At the Daubert hearing, the defense met their burden by a

preponderance of the evidence to demonstrate Dr. Fischer’s testimony is based

on an extensive educational background, training, experience, and technical

knowledge in domestic violence evaluation.2 See Marmo v. Tyson Fresh Meats,

Inc., 457 F.3d 748, 757-58 (8th Cir. 2006); FED. R. EVID. 702. Dr. Fischer’s


        1Daubert   v. Merrell Dow Pharmaceuticls, Inc., 509 U.S. 579, 592 (1993).

        2See   e.g., Defense Exhibit 1 (providing Dr. Fischer’s curriculum vitae).
testimony concerning domestic violence is relevant under FED. R. EVID. 401 and

meets the helpfulness standard under FED. R. EVID. 702 to assist the jury in

making a factual determination as to whether or not Ms. Brown was acting in

self defense. The complex background of individuals who have been subject to

domestic violence, as well as how those individuals generally perceive and react

to ongoing danger and threats, is beyond the common understanding of the

jurors and, therefore, is helpful.

      Dr. Fischer testified her field of expertise is grounded in research

psychology, as opposed to clinical psychology, so she will not offer any clinical

diagnosis of Ms. Brown. Rather, Dr. Fischer uses an interview adaptation of

generally accepted psychological instruments such as the Abusive Behavior

Observation Checklist3 and Danger Assessment4. “General acceptance” is not

a necessary precondition to the admissibility of evidence, but the trial judge

must ensure that an expert’s testimony both rests on a reliable foundation and

is relevant to the task at hand. United States v. Rodriguez, 581 F.3d 775, 794

(8th Cir. 2009). Pertinent evidence based on psychologically valid principles

will satisfy those demands. Id.

      The expert witness demonstrated an ability to provide unbiased

testimony, as Dr. Fischer has worked as an expert witness in previous cases for

both prosecution and defense teams. Additionally, the thorough cross-

examination like the one conducted by the prosecutor at the Daubert hearing

is sufficient to assist the jury in determining what weight, if any, to give to




      3Government    Exhibit 1.

      4Government    Exhibit 2.
                                         2
Dr. Fischer’s expert testimony. See Daubert, 509 U.S. at 596; Johnson v.

Mead Johnson & Co., LLC, 754 F.3d 557 (8th Cir. 2014).

   II.      Scope of Dr. Fischer’s Testimony

         “In a criminal case, an expert witness must not state an opinion about

whether the defendant did or did not have a mental state or condition that

constitutes an element of the crime charged or of a defense. Those matters are

for the trier of fact alone.” FED. R. EVID. 704(b). Here, Ms. Brown raises self

defense. This court’s standard self defense jury instruction states in part the

following:

         If a person reasonably believes that force is necessary to protect
         herself from what she reasonably believes to be unlawful physical
         harm about to be inflicted by another and she uses such force, then
         she acted in self defense. However, self defense which involves using
         force likely to cause death or great bodily harm is justified only if the
         person reasonably believes such force is necessary to protect herself
         from what she reasonably believes to be a substantial risk of death
         or great bodily harm.

         Any opinion by Dr. Fischer describing Ms. Brown’s mental state at the

time of the alleged stabbing that constitutes an element of self defense is

inadmissible under Rule 704(b). During the Daubert hearing, the defense

proposed Dr. Fischer would testify regarding Ms. Brown’s state of mind at the

time of the stabbing and whether Ms. Brown’s actions were reasonable under

the circumstances at the time she stabbed the decedent. Although the

proposed testimony does not use the phrase “self defense,” it directly speaks to

her state of mind and a condition that constitutes an element of the defense,

i.e., whether Ms. Brown’s actions were reasonable as defined in the court’s self

defense jury instruction. Such testimony would invade the province of the


                                            3
jury, and is inadmissible. Fed. R. Evid. 704(b). However, “[t]estimony that,

when combined with other evidence, might imply or otherwise cause a jury to

infer this ultimate conclusion . . . is permitted under [Rule 704].” United

States v. Vesey, 338 F.3d 913, 916 (8th Cir. 2003).

      The scope of Dr. Fischer’s expert testimony is akin to that frequently

offered by the prosecution in child sexual abuse cases. A witness with

expertise in the symptoms and outward behavioral expressions of being

sexually abused is allowed to testify that the alleged victim child’s behavior is

consistent with that of an abused child. The witness cannot state an opinion

that the alleged child victim was sexually abused. That determination is

exclusively for the jury. Likewise, Dr. Fischer can testify about the opinions

disclosed in numbered paragraphs 1 through 4 of docket entry 32, the expert

witness notice. Based on her extensive interviews of Ms. Brown as part of the

domestic violence evaluation, Dr. Fischer can opine whether Ms. Brown’s

behavior in killing the decedent is consistent with the behavior of a battered

person. Dr. Fischer cannot testify that Ms. Brown’s actions were reasonable or

that Ms. Brown was acting in self defense at the time of the killing.

      Accordingly, it is

      ORDERED that Dr. Karla Fischer is permitted to testify at trial consistent

with the terms of this order.

      DATED February 12, 2020.

                                BY THE COURT:

                                /s/ Jeffrey L. Viken
                                JEFFREY L. VIKEN
                                UNITED STATES DISTRICT JUDGE

                                         4
